      Case 19-11180                 Doc 16        Filed 08/07/19 Entered 08/07/19 23:21:41                   Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Christina M Martinez                                        Social Security number or ITIN   xxx−xx−5158
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−11180



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Christina M Martinez

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           August 5, 2019                                                                United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 19-11180         Doc 16     Filed 08/07/19 Entered 08/07/19 23:21:41           Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 19-11180           Doc 16       Filed 08/07/19 Entered 08/07/19 23:21:41                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-11180-JSB
Christina M Martinez                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 05, 2019
                                      Form ID: 318                       Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 07, 2019.
db              Christina M Martinez,    325 Douglas Drive,    Bloomingdale, IL 60108-1812
27759828       +Carlos Plascenia,    325 Douglas Drive,    Bloomingdale, IL 60108-1812
27759834       +Edgerton & Edgerton,    125 Wood Street,    West Chicago, IL 60185-2804
27759835        Fernando Martinez,    606 WILLOW WOOD DR,    UNIT 5104,   Carol Stream, IL 60188-4007
27759842       +Nick Broches,    PO Box 8129,   Bartlett, IL 60103-8129
27759844       +Roberto Martinez,    325 Douglas Drive,    Bloomingdale, IL 60108-1812
27759847      ++TOTAL FINANCE AC LLC,    3400 N PULASKI ROAD,    CHICAGO IL 60641-4023
               (address filed with court: Total Finance,      2917 West Irving Park Road,    Chicago, IL 60618)
27759846       +The Bureaus Inc,    650 Dundee Road,    Northbrook, IL 60062-2747
27759848       +US Deptartment of Education/Great Lakes,     Attn: Bankruptcy,    Po Box 7860,
                 Madison, WI 53707-7860
27759849       +Walter Mc Nally,    1601 ADAMY CT,   Addison, IL 60101-5753

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27759827       +E-mail/Text: cashnotices@gmail.com Aug 06 2019 01:21:29       Ameri Cash Loans,
                 2509 W Schaumburg Rd,    Schaumburg, IL 60194-3887
27882831       +EDI: ATLASACQU.COM Aug 06 2019 04:53:00      Atlas Acquisitions LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303
27759829       +EDI: WFNNB.COM Aug 06 2019 04:53:00      Comenity Bank/Express,    Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
27759830       +EDI: WFNNB.COM Aug 06 2019 04:53:00      Comenity Bank/Marathon,    Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
27759831       +EDI: WFNNB.COM Aug 06 2019 04:53:00      Comenity Bank/Victoria Secret,     Attn: Bankruptcy,
                 Po Box 182125,   Columbus, OH 43218-2125
27759833       +E-mail/Text: bankruptcy@credencerm.com Aug 06 2019 01:21:36       Credence Resource Management,
                 17000 Dallas Parkway,    Suite 204,   Dallas, TX 75248-1940
27759836       +EDI: AMINFOFP.COM Aug 06 2019 04:53:00      First Premier Bank,    Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
27759837       +EDI: IIC9.COM Aug 06 2019 04:58:00      I C System Inc,    Attn: Bankruptcy,    Po Box 64378,
                 St Paul, MN 55164-0378
27759838        E-mail/Text: bankruptcy@moneylion.com Aug 06 2019 01:21:34       Lion Loans,    P.O. Box 1547,
                 Sandy, UT 84091-1547
27759839       +EDI: MID8.COM Aug 06 2019 04:53:00      Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
27759841       +E-mail/Text: electronicbkydocs@nelnet.net Aug 06 2019 01:20:40       Nelnet,    3015 S Parker Rd,
                 Aurora, CO 80014-2904
27759840       +E-mail/Text: electronicbkydocs@nelnet.net Aug 06 2019 01:20:40       Nelnet,    Attn: Claims,
                 Po Box 82505,   Lincoln, NE 68501-2505
27759843       +EDI: PRA.COM Aug 06 2019 04:53:00      Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
27759845       +EDI: DRIV.COM Aug 06 2019 04:58:00      Santander Consumer USA,    Attn: Bankruptcy,
                 Po Box 961245,   Fort Worth, TX 76161-0244
27762026       +EDI: RMSC.COM Aug 06 2019 04:53:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
                                                                                               TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27759832       ##+Continental Furn,   Attn:Collections,   2743 W 36th Place,                     Chicago, IL 60632-1616
                                                                                                                TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 07, 2019                                             Signature: /s/Joseph Speetjens
        Case 19-11180      Doc 16    Filed 08/07/19 Entered 08/07/19 23:21:41            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: admin                  Page 2 of 2                  Date Rcvd: Aug 05, 2019
                             Form ID: 318                 Total Noticed: 25

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 5, 2019 at the address(es) listed below:
              Joseph P Doyle    on behalf of Debtor 1 Christina M Martinez joe@fightbills.com,
               courts@fightbills.com;r44937@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Thomas E Springer    tspringer@springerbrown.com, IL85@ecfcbis.com;mspringer@springerbrown.com
                                                                                             TOTAL: 3
